                Case 3:20-cv-05340-RAJ Document 12 Filed 07/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   MARGARET TIETJEN,                                Civil No. 3:20-CV-05340-RAJ
10            Plaintiff,
11
              vs.                                     ORDER
12
     COMMISSIONER OF SOCIAL
13   SECURITY,

14            Defendant.

15
              Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due
16   Date shall be amended as follows:

17            Defendant shall have up to and including July 15, 2020, to file a Response to
     Plaintiff’s Complaint.
18
              DATED this 13th day of July, 2020.
19

20

21                                                     A
22                                                     The Honorable Richard A. Jones
                                                       United States District Judge
23

24

     Page 1         ORDER - [3:20-CV-05340-RAJ]
